TRADEMARK SECURITY AGREEMENT

This Trademark Security Agreement (this “Agreement”), dated as of December 21,
2011, is made by and between Grandparents.com, LLC, a Florida limited liability
company having a business location at the address set forth below next to its
signature (the “Company”), and NorWesTech, Inc., a Delaware corporation (“NWT”),
and having a business location at the address set forth below next to its
signature.

RECITALS

A. Company and NWT are parties to a 4% Senior Secured Note (as amended,
supplemented or restated from time to time, the “Bridge Note”) dated the same
date as this Agreement, setting forth the terms on which NWT may now or
hereafter extend credit to or for the account of Company.

B. As a condition to extending credit to or for the account of Company, NWT has
required the execution and delivery of this Agreement by Company.

ACCORDINGLY, in consideration of the mutual covenants contained in the Loan
Documents and herein, the parties hereby agree as follows:

1. Definitions. All terms defined in the Recitals hereto or in the Bridge Note
that are not otherwise defined herein shall have the meanings given to them in
the Bridge Note. In addition, the following terms have the meanings set forth
below:

“Security Interest” has the meaning given in Section 2.

“Trademarks” means all of Company’s right, title and interest in and to:
(i) trademarks, service marks, domain names, collective membership marks,
registrations and applications for registration for each, and the respective
goodwill associated with each, (ii) licenses, fees or royalties with respect to
each, (iii) the right to sue for past, present and future infringement, dilution
and damages therefor, (iv) licenses thereunder, all as presently existing or
hereafter arising or acquired, including, without limitation, the marks listed
on Exhibit A, (v) any and all amendments, renewals, extensions, reissuances and
replacements of any of the forgoing, and (vi) any and all products and proceeds
of any of the foregoing.

2. Security Interest.

(a) Grant of Security Interest. Company hereby irrevocably pledges and assigns
to, and grants NWT a first priority security interest (the “Security Interest”)
with power of sale to the extent permitted by law, in the Trademarks to secure
payment of the Indebtedness. As set forth in the Bridge Note, the Security
Interest is coupled with a security interest in substantially all of the
personal property of Company.

(b) Requested Recordation. The Company authorizes and requests that the
Commissioner of Patents and Trademarks (and any state, foreign or other
authorities to which this Trademark Security Agreement is submitted) to file and
record this Trademark Security Agreement (and any corresponding or separate
application forms of such jurisdiction) in order to publicly reflect NWT’s
interest in the Trademarks.

(c) Assignment. Concurrently with execution of this Agreement, the Company has
executed and delivered to NWT an “Assignment and Acceptance of Collateral”,
which shall be effective upon the full execution of such assignment, including
the countersignature of NWT. As contemplated in such assignment, NWT shall not
be entitled to countersign such assignment until the occurrence of an Event of
Default (as defined in the Bridge Note), and thereafter NWT shall be entitled to
accept the assignment and transfer of the collateral contemplated therein.

3. Representations, Warranties and Agreements. Company represents, warrants and
agrees as follows:

(a) Existence; Authority. Company is a company duly organized, validly existing
and in good standing under the laws of its state of incorporation, and this
Agreement has been duly and validly authorized by all necessary action on the
part of Company.

(b) Trademarks. Exhibit A accurately lists all Trademarks owned or controlled by
Company as of the date hereof and accurately reflects the existence and status
of Trademarks and all applications and registrations pertaining thereto as of
the date hereof; provided, however, that Exhibit A need not list common law
marks (i.e., Trademarks for which there are no applications or registrations)
which are not material to Company’s or any Affiliate’s business(es). If after
the date hereof, Company owns or controls any Trademarks not listed on Exhibit A
(other than common law marks which are not material to Company’s or any
Affiliate’s business(es)), or if Exhibit A ceases to accurately reflect the
existence and status of applications and registrations pertaining to the
Trademarks, then Company shall promptly provide written notice to NWT with a
replacement Exhibit A, which upon acceptance by NWT shall become part of this
Agreement.

(c) Affiliates. As of the date hereof, no Affiliate owns, controls, or has a
right to have assigned to it any items that would, if such item were owned by
Company, constitute Trademarks. If after the date hereof any Affiliate owns,
controls, or has a right to have assigned to it any such items, then Company
shall promptly either: (i) cause such Affiliate to assign all of its rights in
such item(s) to Company; or (ii) notify NWT of such item(s) and cause such
Affiliate to execute and deliver to NWT a trademark security agreement
substantially in the form of this Agreement.

(d) Title. Company has absolute title to each Trademark listed on Exhibits A,
free and clear of all Liens except liens in favor of Meadows Capital pursuant to
the Meadows Agreement (“Permitted Liens”). Company (i) will have, at the time
Company acquires any rights in Trademarks hereafter arising, absolute title to
each such Trademark free and clear of all Liens except Permitted Liens, and
(ii) will keep all Trademarks free and clear of all Liens except Permitted
Liens.

(e) No Sale. Except as permitted in the Bridge Note, Company will not assign,
transfer, encumber or otherwise dispose of the Trademarks, or any interest
therein, without NWT’s prior written consent.

(f) Defense. Company will at its own expense and using commercially reasonable
efforts, protect and defend the Trademarks against all claims or demands of all
Persons other than those holding Permitted Liens.

(g) Maintenance. Company will at its own expense maintain the Trademarks to the
extent reasonably advisable in its business including, but not limited to,
filing all applications to obtain trademark registrations and all affidavits,
maintenance fees, annuities, and renewals possible with respect to trademark
registrations and applications therefor. Company covenants that it will not
abandon nor fail to pay any maintenance fee or annuity due and payable on any
Trademark, nor fail to file any required affidavit or renewal in support
thereof, without first providing NWT: (i) sufficient written notice, of at least
30 days, to allow NWT to timely pay any such maintenance fees or annuities which
may become due on any Trademarks, or to file any affidavit or renewal with
respect thereto, and (ii) a separate written power of attorney or other
authorization to pay such maintenance fees or annuities, or to file such
affidavit or renewal, should such be necessary or desirable.

(h) NWT’s Right to Take Action. If Company fails to perform or observe any of
its covenants or agreements set forth in this Section 3, and if such failure
continues for a period of ten (10) days (or, in the case of the agreements
contained in subsection (g), immediately upon the occurrence of such failure,
without notice or lapse of time), or if Company notifies NWT that it intends to
abandon a Trademark, NWT may (but need not) perform or observe such covenant or
agreement or take steps to prevent such intended abandonment on behalf and in
the name, place and stead of Company (or, at NWT’s option, in NWT’s own name)
and may (but need not) take any and all other actions which NWT may reasonably
deem necessary to cure or correct such failure or prevent such intended
abandonment.

(i) Costs and Expenses. Except to the extent that the effect of such payment
would be to render any loan or forbearance of money usurious or otherwise
illegal under any applicable law, Company shall pay NWT on demand the amount of
all moneys expended and all costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by NWT in connection with or as a result of
NWT’s taking action under subsection (h) or exercising its rights under
Section 6, together with interest thereon from the date expended or incurred by
NWT at the Default Rate.

(j) Power of Attorney. To facilitate NWT’s taking action under subsection
(h) and exercising its rights under Section 6, Company hereby irrevocably
appoints (which appointment is coupled with an interest) NWT, or its delegate,
as the attorney-in-fact of Company with the right (but not the duty) from time
to time to create, prepare, complete, execute, deliver, endorse or file, in the
name and on behalf of Company, any and all instruments, documents, applications,
financing statements, and other agreements and writings required to be obtained,
executed, delivered or endorsed by Company under this Section 3, or, necessary
for NWT, after an Event of Default, to enforce or use Trademarks or to grant or
issue any exclusive or non-exclusive license under the Trademarks to any third
party, or to sell, assign, transfer, pledge, encumber or otherwise transfer
title in or dispose of the Trademarks to any third party. Company hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof. The power of attorney granted herein shall terminate upon the
termination of the Bridge Note as provided therein and the payment and
performance of all Indebtedness.

4. Company’s Use of the Trademarks. Company shall be permitted to control and
manage the Trademarks, including the right to exclude others from making, using
or selling items covered by the Trademarks and any licenses thereunder, in the
same manner and with the same effect as if this Agreement had not been entered
into, so long as no Event of Default occurs and remains uncured.

5. Events of Default. For purposes of this Agreement, an “Event of Default”
shall mean an “Event of Default” as defined in the Bridge Note.

6. Remedies. Upon the occurrence of an Event of Default and at any time
thereafter, NWT may, at its option, take any or all of the following actions:

(a) NWT may exercise any or all remedies available under the Bridge Note.

(b) NWT may sell, assign, transfer, pledge, encumber or otherwise dispose of the
Trademarks.

(c) NWT may enforce the Trademarks and any licenses thereunder, and if NWT shall
commence any suit for such enforcement, Company shall, at the request of NWT, do
any and all lawful acts and execute any and all proper documents required by NWT
in aid of such enforcement.

7. Miscellaneous. This Agreement can be waived, modified, amended, terminated or
discharged, and the Security Interest can be released, only explicitly in a
writing signed by NWT. A waiver signed by NWT shall be effective only in the
specific instance and for the specific purpose given. Mere delay or failure to
act shall not preclude the exercise or enforcement of any of NWT’s rights or
remedies. All rights and remedies of NWT shall be cumulative and may be
exercised singularly or concurrently, at NWT’s option, and the exercise or
enforcement of any one such right or remedy shall neither be a condition to nor
bar the exercise or enforcement of any other. All notices to be given to Company
under this Agreement shall be given in the manner and with the effect provided
in the Bridge Note. NWT shall not be obligated to preserve any rights Company
may have against prior parties, to realize on the Trademarks at all or in any
particular manner or order, or to apply any cash proceeds of Trademarks in any
particular order of application. This Agreement shall be binding upon and inure
to the benefit of Company and NWT and their respective participants, successors
and assigns and shall take effect when signed by Company and delivered to NWT,
and Company waives notice of NWT’s acceptance hereof. NWT may execute this
Agreement if appropriate for the purpose of filing, but the failure of NWT to
execute this Agreement shall not affect or impair the validity or effectiveness
of this Agreement. A carbon, photographic or other reproduction of this
Agreement or of any financing statement signed by Company shall have the same
force and effect as the original for all purposes of a financing statement. This
Agreement shall be governed by the internal law of Washington without regard to
conflicts of law provisions. If any provision or application of this Agreement
is held unlawful or unenforceable in any respect, such illegality or
unenforceability shall not affect other provisions or applications which can be
given effect and this Agreement shall be construed as if the unlawful or
unenforceable provision or application had never been contained herein or
prescribed hereby. All representations and warranties contained in this
Agreement shall survive the execution, delivery and performance of this
Agreement and the creation and payment of the Indebtedness.

THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
ON OR PERTAINING TO THIS AGREEMENT.

IN WITNESS WHEREOF, the parties have executed this Trademark Security Agreement
as of the date written above.

      589 Eighth Avenue
New York, NY 10018  
GRANDPARENTS.COM, LLC
By       /s/ Joseph Bernstein
   
 
   
Joseph Bernstein, Its Managing Director
By       /s/ Steven Leber
   
 
   
Steven Leber, Its Managing Director
220 West Harrison Street  
NORWESTECH, INC.
By       /s/ Stanley L. Schloz
   
 
Seattle, WA 98119  
Stanley L. Schloz, Its President

1



    ACKNOWLEDGMENT

STATE OF NEW YORK

: SS

COUNTY OF NEW YORK

Before me, the undersigned, a Notary Public, on this        day of      , 2011,
personally appeared Steven Leber to me known personally, who, being by me duly
sworn, did say that he is a Managing Director of Grandparents.com, LLC, and that
said instrument (i.e., the Trademark Security Agreement) was signed on behalf of
said Grandparents.com, LLC, and that said Managing Director acknowledged said
instrument to be his free act and deed.

      

Notary Public

My Commission Expires:      

ACKNOWLEDGMENT

STATE OF NEW YORK

: SS

COUNTY OF NEW YORK

Before me, the undersigned, a Notary Public, on this 21st day of December, 2011,
personally appeared Joseph Bernstein to me known personally, who, being by me
duly sworn, did say that he is a Managing Director of Grandparents.com, LLC, and
that said instrument (i.e., the Trademark Security Agreement) was signed on
behalf of said Grandparents.com, LLC, and that said Managing Director
acknowledged said instrument to be his free act and deed.

      /s/ Jasmine Torres

Notary Public

My Commission Expires: 5-19-12

2

ACKNOWLEDGMENT

STATE OF ARIZONA

: SS

COUNTY OF MARICOPA:

Before me, the undersigned, a Notary Public, on this 21 day of December, 2011,
personally appeared Stanley L. Schloz to me known personally, who, being by me
duly sworn, did say that he is the President of NorWesTech, Inc., and that said
instrument (i.e., the Trademark Security Agreement) was signed on behalf of said
NorWesTech, Inc., and that said President acknowledged said instrument to be his
free act and deed.

      /s/ Marie A. Maxwell

Notary Public

My Commission Expires: 5-12-2012

3

EXHIBIT A

UNITED STATES ISSUED TRADEMARKS, SERVICE MARKS
DOMAIN NAMES AND COLLECTIVE MEMBERSHIP MARKS

     
URL
1800EBABIES.COM 
  VALID THROUGH
4/21/2012 Active — Locked
 
 

AMERICANGRANDPARENTSASSOCIATION.COM 
  10/8/2014 Active — Locked
 
 

GRANDATHON.COM 
  7/5/2012 Active — Locked
 
 

GRANDATHON.NET 
  7/5/2012 Active — Locked
 
 

GRANDPARENT.COM 
  6/21/2012 Active — Locked
 
 

GRANDPARENTS.COM
  4/12/2020 Active — Locked
 
 

GRANDPARENTSANNUITIES.COM 
  10/28/2012 Active — Locked
 
 

GRANDPARENTSAUTOINSURANCE.COM 
  9/29/2012 Active — Locked
 
 

GRANDPARENTSBENEFITSCLUB.COM 
  12/18/2012 Active — Locked
 
 

GRANDPARENTSBLOGS.COM 
  5/24/2012 Active — Locked
 
 

GRANDPARENTSBOOKSTORE.COM 
  12/18/2012 Active — Locked
 
 

GRANDPARENTSDENTALINSURANCE.COM 
  9/29/2012 Active — Locked
 
 

GRANDPARENTSDISABILITYINSURANCE.COM 
  9/29/2012 Active — Locked
 
 

GRANDPARENTSDRUGSTORE.COM 
  9/29/2012 Active — Locked
 
 

GRANDPARENTSFAMILYFUNDS.COM 
  10/28/2012 Active — Locked
 
 

GRANDPARENTSFUNDS.COM 
  10/28/2012 Active — Locked
 
 

GRANDPARENTSHEALTHINSURANCE.COM 
  9/29/2012 Active — Locked
 
 

GRANDPARENTSHOMEINSURANCE.COM 
  9/29/2012 Active — Locked
 
 

GRANDPARENTSINSURANCE.COM 
  9/21/2012 Active — Locked
 
 

GRANDPARENTSINSURANCEPLANS.COM 
  9/18/2012 Active — Locked
 
 

GRANDPARENTSINVESTMENTPLANS.COM 
  10/28/2012 Active — Locked
 
 

GRANDPARENTSINVESTMENTS.COM 
  10/28/2012 Active — Locked
 
 

GRANDPARENTSLIFEINSURANCE.COM 
  9/29/2012 Active — Locked
 
 

GRANDPARENTSMEDICARE.COM 
  9/29/2012 Active — Locked
 
 

GRANDPARENTSMUSIC.COM 
  2/22/2017 Active — Locked
 
 

GRANDPARENTSPHARMACY.COM 
  9/29/2012 Active — Locked
 
 

GRANDPARENTSREBATES.COM 
  4/13/2012 Active — Locked
 
 

GRANDPARENTSRX.COM 
  9/29/2012 Active — Locked
 
 

GRANDPARENTSTOYSTORE.COM 
  12/18/2012 Active — Locked
 
 

GRANDPARENTSTRAVELINSURANCE.COM 
  9/29/2012 Active — Locked
 
 

GRANDPARENTSVISIONINSURANCE.COM 
  9/29/2012 Active — Locked
 
 

HOLIDAYSTRESSMANAGEMENT.COM 
  11/10/2014 Active — Locked
 
 


4

                          Appl. No./   Appl. Date/         Mark   Reg. No.  
Reg. Date   Status   Owner
AMERICAN GRANDPARENTS ASSOCIATION
    85/124043     9/7/2010   Suspended   American Grandparents
Association LLC
 
                   
GAGA
    77/858719     10/27/2009   Abandoned   Grandparents.com, LLC
 
                   
GAGA & Design
    77/872324     11/13/2009   Abandoned   Grandparents.com, LLC
 
                   
GRANDEST ADVENTURES
    3594674     3/24/2009   Registered   Grandparents.com, LLC
 
                   
GRANDPARENTS.COM (Class 25)
    3637229     6/16/2009   Registered   Grandparents.com, LLC
 
                   
GRANDPARENTS.COM (Classes 35, 38, 39, 41)
    3503215     9/16/2008   Registered
(Supplemental
Register)  

Grandparents.com, LLC
 
                   
GRANDPARENTS.COM IT’S GREAT TO BE GRAND.
& Design (Classes 25, 41)
 
76/669790  
12/1/2006  
Abandoned  
Grandparents.com, LLC
 
                   
GRANDPARENTS.COM
IT’S GREAT TO BE GRAND.
& Design (Classes 9, 35, 38, 39)
 

3775059  

4/13/2010  

Registered  

Grandparents.com, LLC
 
                   
GRANDPARENTS.COM
RECOMMENDED & Design
 
77/302521  
10/12/2007  
Abandoned  
Grandparents.com, LLC
 
                   
GRANDPARENTS INSURANCE PLANS
    85/428360     9/21/2011   Pending; Awaiting
Examination   Grandparents Insurance Plans LLC
d/b/a Grandparents Insurance Plan
 
                   

5

                      GRANDPARENTSINVESTMENT PLANS     85/459470     10/28/2011
 
Pending; Awaiting
Examination
 
Grandparents Investment Plans LLC                
 
    GRANDPARENTS MAGAZINE     2953942     5/17/2005  
Registered
(Supplemental
Register)
 

Grandparents.com, LLC                
 
    GREAT AMERICAN GRANDPARENTS
ASSOCIATION (GAGA)     85/055198     6/4/2010  
Abandoned
  American Grandparents
Association LLC                
 
   

6